Citation Nr: 0504411	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  98-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine with spinal stenosis and 
herniated nucleus pulposus at L3-L4 and L4-L5 (low back 
disability), currently rated 40 percent disabling. 

2.  Entitlement to service connection for a prostate gland 
condition due to herbicide exposure.

3.  Entitlement to service connection for neurosis due to 
herbicide exposure.

4.  Entitlement to service connection for a digestive 
disorder due to herbicide exposure.

5.  Entitlement to service connection for eczema due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted a higher, 20 percent, rating for the 
veteran's service-connected low back disability, and denied 
service connection for a prostate gland condition, neurosis, 
digestive disorder, and eczema, due to herbicide exposure.  A 
more recent July 1998 RO decision again increased the rating 
for the low back disability - this time to 40 percent - 
with the same effective date as the prior rating.  The 
veteran has not expressed satisfaction with the new rating.  
See AB v. Brown, 6 Vet. App. 35 (1993) (applicable law 
mandates that it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that a claim remains in controversy where less than 
the maximum benefit available is awarded).

In April 1998, the veteran had a hearing at the RO before a 
local hearing officer.

In December 2004, the Board received additional evidence from 
the veteran.  Since this evidence was received within 90 days 
following the certification of his appeal to the Board on 
September 20, 2004, the Board will consider it.  
38 C.F.R. § 20.1304(a) (2004).  
However, most of the evidence relates to the veteran's 
cardiovascular conditions, cervical spine condition, and PTSD 
due to traumatic events in service (this evidence does not 
comment on the specific psychiatric issue developed for 
appellate review, entitlement to service connection for a 
neurosis due to herbicide exposure).  So the bulk of these 
records concern conditions that are not currently at issue.  
And the evidence pertaining to the veteran's low back 
disability, which is at issue, the chiropractic records, are 
copies that have already been considered by the RO.  

VA regulations provide that any pertinent evidence submitted 
by an appellant or his representative, which is accepted by 
the Board (under the provisions of this section as well as 
any such evidence referred to the Board by the originating 
agency under § 19.37(b) of this chapter), must be referred to 
the agency of original jurisdiction for review and 
preparation of an supplemental statement of the case (SSOC).  
38 C.F.R. § 20.1304 (2004).  After reviewing this evidence, 
the Board finds that the additional submissions are duplicate 
of medical evidence already considered by the RO or 
reiterates contentions previously made by the veteran 
requesting an increased rating for his low back disability.  
The desire of the veteran for an increased rating has been 
expressed in previous submissions and he makes no new 
pertinent evidentiary assertions.  Consequently, the Board 
finds that it is not necessary to refer this evidence to the 
RO for review before rendering a decision.  38 C.F.R. § 
20.1304(b).


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all evidence relevant to his claims has been obtained.

2.  The question of whether the veteran is entitled to a 
higher rating for his low back disability cannot be answered 
without a current VA examination.

3.  The VA made a concerted, good faith, effort to locate the 
veteran and inform him of his scheduled VA examination.

4.  The veteran refused or failed to report for a scheduled 
April 2004 VA examination of his low back disability without 
good cause.  The examination was needed to determine whether 
he meets the schedular criteria for a higher rating.

5.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

6.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam.

7.  No competent medical evidence has been presented to 
otherwise show the veteran currently has a prostate gland 
condition due to disease or injury incurred in or aggravated 
by service or as the result of Agent Orange exposure presumed 
to have been incurred in service.

8.  No competent medical evidence has been presented to 
otherwise show the veteran currently has a neurosis due to 
disease or injury incurred in or aggravated by service or as 
the result of Agent Orange exposure presumed to have been 
incurred in service.

9.  No competent medical evidence has been presented to 
otherwise show the veteran currently has a digestive disorder 
due to disease or injury incurred in or aggravated by service 
or as the result of Agent Orange exposure presumed to have 
been incurred in service.

10.  No competent medical evidence has been presented to 
otherwise show the veteran currently has eczema due to 
disease or injury incurred in or aggravated by service or as 
the result of Agent Orange exposure presumed to have been 
incurred in service.



CONCLUSIONS OF LAW

1.  The veteran's claim for an increased rating for his low 
back disability must be denied as a matter of law.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(a), (b) 
(2004).

2.  A prostate gland condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A neurosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

4.  A digestive disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Eczema was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  And the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the claims on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The U.S. Court of Appeals for Veteran Claims (Court) recently 
withdrew its opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I) and issued another decision in its 
stead - Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  The Court's decision in Pelegrini II held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  But see VA General 
Counsel (OGC) Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim; the fourth element of the VCAA notice cited in 
Pelegrini I is mere dictum).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).

The Pelegrini decision also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.

In this particular case, the Board finds that any defect with 
respect to the VCAA notice was mere harmless error for the 
reasons specified below.  

As mentioned, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini 
II held, in part, that when a VCAA notice, as required by 
38 U.S.C. § 5103(a), was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a), 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to subsequent 
VCAA content-complying notice and proper VA process.

In April 2004, the RO sent the veteran a letter complying 
with the requirements of the VCAA.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (requiring that the Board 
identify documents in file providing notification that 
complies with the VCAA).

As a consequence of all of this, any defect with respect to 
the timing of the VCAA notice was mere harmless error in this 
particular instance.  While the notice complying with all the 
requirements of the VCAA provided to the appellant 
in April 2004 was not given prior to the AOJ's initial 
adjudication of his claim, the notice nonetheless was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to his VA notices.  He submitted 
additional evidence in response to the April 2004 letter.  
And his claims were readjudicated, as evidenced by the May 
and June 2004 supplemental statements of the case (SSOCs). 

The records pertaining to treatment, which he identified, 
were obtained.  In addition, he was provided several VA 
examinations to assess the severity of his low back 
disability, and was provided several Agent Orange protocol 
examinations, too - which are the dispositive issues on 
appeal.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at this juncture would not be prejudicial error to 
him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, so all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  The Board finds that the passage of the VCAA and 
the implementing regulations, and issuance of applicable 
Court precedent, does not prevent the Board from rendering a 
decision at this time on the claims in question since all 
notification and development needed to render a fair decision 
concerning them has been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Where, as here, the veteran has been fully notified and is 
aware of the type of evidence required to substantiate his 
claims, and where there has been extensive factual 
development of the case indicating that no additional 
assistance would aid in further developing the claims, no 
further development pursuant to the VCAA is required.  
Cf., Wensch v. Principi, 15 Vet. App. 362 (2001), citing 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (The Secretary 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.").  Accordingly, the Board will 
proceed with adjudication of the claims.

II.  Increased Rating Claim

The RO scheduled the veteran for a VA spine examination on 
April 12, 2004, to determine the current severity of his 
service-connected low back disability.  However, he failed to 
report for his examination.

38 C.F.R. § 3.655 (a) and (b) provides the following:

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  

(b) Original or Reopened Claim or Claim 
for Increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim...the claim 
shall be denied.

There is no indication the veteran's address has changed; he 
has not submitted a change of address form, nor has any mail 
to him been returned as undeliverable.  If, per chance, he 
has changed addresses without informing VA, it is well 
established that it is his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry.  If he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  And to 
rebut this presumption, there must be "clear evidence" to 
the contrary that either VA's regular mailing practices were 
not regular or they were not followed.  More precisely, 
in order to rebut this presumption the veteran must establish 
both that the mailing was returned as undeliverable and that 
there were other possible and plausible addresses to contact 
him.  See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); 
Woods v. Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  In this case, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of administrative regularity.  It is therefore 
presumed that timely notice of the VA examination was sent to 
the veteran at his most recent address of record.

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  The record contains no 
justifiable indication of the reasons for the veteran's 
failure to appear for his April 2004 VA examination.  
Consequently, as no such good cause has been shown, his claim 
for a higher rating must be denied as a matter of express VA 
regulation.  See 3.655(b).  This is nondiscretionary, as 
evidenced by use of the word "shall" in this regulation.

The Board further notes, parenthetically, that VA medical 
records and examinations pertaining to the veteran's low back 
disability have been obtained.  But none of the records or 
examinations shows that he would be entitled to an increased 
rating, even if the Board had this discretion to go ahead and 
adjudicate his claim.  When, as here, disposition of the 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
This is analogous to Rule 12(b)(6) of the Federal Rules of 
Civil Procedure for failure to state a claim upon which 
relief can be granted.

III.  Service Connection Claims

The veteran's service medical records note treatment for a 
large hive around the acromioclavicular joint in August 1966 
and dermatitis of the ear in April 1967.  On his report of 
medical history on separation from service in November 1967, 
he reported that he had depression or excessive worry.  
Separation examination was negative for any findings of a 
prostate gland condition, neurosis, digestive disorder, or 
eczema.

A VA examination was conducted in October 1974.  The veteran 
complained of a stomach problem and a nerve problem.  Another 
VA examination was conducted in June 1975.  The diagnoses 
were mild chronic gastroduodenitis and mild neurodermatitis.  
Yet another VA examination was conducted in November 1978.  
The diagnoses were history of intermittent skin eruptions 
(questionable urticaria) and chronic anxiety neurosis.  An 
additional VA examination was conducted in October 1979.  The 
veteran complained of a skin condition and depression.  

An intravenous pyelogram was conducted in February 1980.  
Prostatic hypertrophy was diagnosed.  A VA examination was 
conducted in April 1980.  The diagnoses were questionable 
gastroduodenitis (the veteran failed to undergo a 
gastrointestinal series), crural intertrigo with secondary 
neurodermatitis, and hysterical personality disorder.  In 
November 1984, the veteran complained of abdominal pain with 
eating.  The diagnosis was rule out hiatal hernia.  In 
December 1984, a gastrointestinal series was within normal 
limits.  

In October 1988, the veteran was hospitalized with a small 
bowel obstruction.  A VA psychiatric examination was 
conducted in April 1989.  The diagnosis was generalized 
anxiety disorder (formerly labeled as hysterical personality 
disorder).  In April 1989, the veteran was informed that, 
after reviewing examination and laboratory results, the 
examiner found there were no significant adverse effects 
secondary to Agent Orange.  Chronic gastrointestinal symptoms 
were also diagnosed.  A VA Agent Orange examination was 
conducted in November 1990.  The veteran reported that he was 
exposed to area defoliated by Agent Orange in Vietnam, and 
since his return from Vietnam, he has had lumps in his thighs 
and chest.  The diagnosis was folliculitis.  Later that 
month, a VA progress note revealed the veteran had 
eosinophilia and atypical lymphocytes.  The examiner could 
not determine the cause of these conditions.  The examiner 
also noted that the veteran had an influenza-like illness the 
previous month.  The examiner stated that it was possible the 
veteran had a gastrointestinal mucosal lesion, lactose 
intolerance, or tuberculosis.  

The veteran claims that he developed a prostate gland 
condition, neurosis, digestive disorder, and eczema after 
being exposed to Agent Orange while serving in Vietnam.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  See, too, Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  
In this regard, the Board notes that, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4- dichlorophenoxyacetic acid, 
and may be presumed to have been exposed during such service 
to any other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Public Law 
107-103, 115 Stat. 976 (2001) (Dec. 27, 2001).  Prior law 
required that the veteran have a disease listed at 38 C.F.R. 
§ 3.309(e), in addition to proof of Vietnam service, before 
exposure there was presumed.  So the change eliminating this 
requirement reversed the Court of Appeals for Veterans Claims 
(Court's) decision in McCartt v. West, 12 Vet. App. 164 
(1999).  

The diseases listed at 38 C.F.R. § 3.309(e) include:  
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

It is required that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  See also 
61 Fed. Reg. 41,442-49 and 57,586-89 (1996).

Upon careful review of the evidentiary record, the Board 
finds that, since the veteran served in Vietnam commencing in 
July 1966, he is entitled to a presumption of Agent Orange 
exposure.  The Board further notes that the medical records 
confirm that he has been diagnosed with a prostate gland 
condition, psychiatric condition, digestive disorder, and 
skin conditions.  But these conditions are not diseases 
listed at 38 C.F.R. § 3.309(e).  Accordingly, he is not 
entitled to any presumption that his current prostate gland 
condition, neurosis, digestive disorder, and eczema are 
etiologically related to exposure to herbicide agents used in 
the Republic of Vietnam.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Although the veteran has provided competent medical evidence 
that he currently suffers from the disabilities at issue, and 
despite the fact that he is also entitled to a presumption of 
exposure to Agent Orange in Vietnam, there still is no 
objective medical evidence suggesting his prostate gland 
condition, neurosis, digestive disorder, and eczema are 
etiologically related to his presumed Agent Orange exposure 
in service.  And as a layman, he cannot establish this 
medical nexus himself.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Considering entitlement to service connection for a prostate 
gland condition, neurosis, digestive disorder, and eczema on 
a direct basis, there is no competent evidence of record 
showing the veteran currently suffers from a prostate gland 
condition, neurosis, digestive disorder, and eczema due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(b).  So, for 
these reasons, the preponderance of the evidence is against 
his claims, meaning the benefit-of-the-doubt doctrine does 
not apply and his appeal must be denied.  38 C.F.R. § 4.3; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991). 



ORDER

The claim for a rating higher than 40 percent for the low 
back disability is denied.  

The claims for service connection for a prostate gland 
condition, neurosis, digestive disorder, and eczema, due to 
herbicide exposure are denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


